 

 

Case 2:18-cv-00852-JCC Document 32 Filed 01/22/19 Page 1 of 2

THE HONORABLE JOHN C. COUGHENOUR

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE eemeeee FLED
wow LODGED

JAN 2
ouerk 8
Vv. WESTERN DISTR
PLAINTIFF’S MOTION TOWACATE
WELLS FARGO ADVISORS FINANCIAL JUDGMENT; AND MOTION FOR
NETWORK, LLC (CRD#: 11025), a corporation; and =| LEAVE TO AMEND COMPLAINT
WELLS FARGO
CLEARING SERVICES, LLC (CRD#: 19616), a
corporation

DONTE McCLELLON, an individual

Plaintiff, NO. 2:18-cv-00852-JCC

Defendants.

 

 

Pro Se Plaintiff Donte McClellon, hereby submits this Brief Motion to vacate judgement dated
on October 11" 2018 and allow this Pro Se Plaintiff an additional 14 days to file a Second Amended
Complaint. Pro Se Plaintiff Donte McClellon has been battling a chronic disease for over a year and it
had intensified since Mid-October 2018 leaving the Pro Se Plaintiff physically incapable to respond in
a timely matter to this case and many other cases. This shouldn’t deny Pro Se Plaintiff of his right and
pursuit of justice in this very important Consumer matter. For these reasons, Pro Se Plaintiff Donte
McClellon request that this matter be allowed to proceed with a 14 day extension to file an Second
Amended Complaint. Permission granted from this court to amend Complaint for the second time
would not be futile. In addition to that, Pro Se Plaintiff Donte McClellon also request that this court
appreciate the fact that this Pro Se Plaintiff has many matters to get up to speed on and needs a
reasonable amount of time to respond to all orders made from this court and others.

DATED this 20" day of January, 2019

Donte McClellon,
Pro Se Plaintiff
7909 37 Ave S.

DONTE McCLELLON
Pro Se Plaintiff

7909 37" Ave S.
Seattle, WA 98118

 

 

ENTERED
————RECENED

2 2019 SP

 
 

Case 2:18-cv-00852-JCC Document 32 Filed 01/22/19 Page 2 of 2

Seattle, Washington 98118

CERTIFICATE OF SERVICE

[hereby certify under the penalty of perjury of the laws of the state of Washington that on 224

of January 2019, I caused to be served a copy of the attached document(s) to the following counsel of

record via mail:

Andrew Yates

LANE POWELL PC

1420 Fifth Avenue, Suite 4200
P.O. Box 91302

Seattle, WA 98111-9402

Dated this 22"! Day of January, 2019

/s/ Donte McClellon

Donte McClellon

DONTE McCLELLON
Pro Se Plaintiff

7909 37" Ave S.
Seattle, WA 98118

 

 
